Case 7:19-cv-03632-VB Document 89 Filed 10/30/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANCIS HENRY RUGGIERO,
Plaintiff,

V. : ORDER
SERGEANT K. LYONS, DR. SALWA : 19 CV 3632 (VB)
IKHOURI, and HEALTH SERVICE
ADMINISTRATOR IBELLIS DIAZ,

Defendants.

On August 28, 2020, the Court scheduled an initial case management and scheduling
conference in this matter for October 14, 2020, at 9:30 a.m., to proceed telephonically. (Doc.
#77). Defendants’ counsel appeared for the conference. Plaintiff failed to appear, without
excuse or explanation. Accordingly, on October 14, 2020, the Court deemed plaintiff had
abandoned the instant case and adjourned the teleconference to October 30, 2020, at 2:30 p.m.
(Doc. #88). The Court also warned plaintiff, in bold and underlined font, that if he failed to
appear at the October 30, 2020, teleconference, the Court would dismiss the case for failure to
prosecute or comply with Court Orders pursuant to Fed. R. Civ. P. 41(b). (Id.). Chambers
mailed a copy of this Order to plaintiff at the address on the docket. It was not returned as
undeliverable.

On October 30, 2020, defendants’ counsel appeared telephonically for the scheduled
conference. Again, plaintiff failed to appear, without excuse or explanation.

Accordingly, having considered all of the factors set forth in Lucas v. Miles, 84 F.3d 532

(2d Cir. 1996), the Court dismisses this case with prejudice for failure to prosecute and failure to

comply with Court orders. Fed. R. Civ. P. 41(b).
Case 7:19-cv-03632-VB Document 89 Filed 10/30/20 Page 2 of 2

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

The Clerk is instructed to close this case.

Dated: October 30, 2020
White Plains, NY

SO ORDERED:

Jit

Vincent L. Briccetti
United States District Judge

 
